Motion Granted; Order filed September 22, 2020




                                        In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-20-00586-CR
                                  ____________

                  EX PARTE WILLIAM SOLOMON LEWIS


                     On Appeal from the 185th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1678565

                                       ORDER

      Appellant filed a motion requesting to review the record and file a pro se
brief. The motion is granted.

      Accordingly, we hereby direct the Judge of the 185th District Court to afford
appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
October 7, 2020; that the clerk of that court certify to this court the date on which
delivery of the record to appellant is made; and that appellant file his pro se brief
with this court within thirty days of that date.
                                  PER CURIAM


Panel Consists of Chief Justice Frost and Justices Wise and Bourliot.